Citation Nr: 1422558	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral renal cell carcinoma of the kidneys, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously remanded in September 2011 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2011 remand, the Board specifically directed the RO to provide the Veteran with a VA examination and request an opinion on whether the Veteran's bilateral renal cell carcinoma of the kidneys was a soft-tissue sarcoma for purposes of determining whether the Veteran was entitled to service connection on a presumptive basis.  An opinion was also requested regarding whether the Veteran's bilateral renal cell carcinoma of the kidneys was related to his military service on a direct basis.  

The report of the October 2011 examination failed to adequately address the latter opinion.  Notably, the examiner's basis for finding that the Veteran's renal cell cancer was not related to service was because there is no presumption for service connection.  No other rationale was provided.  Such is even more problematic as the Veteran has since provided a medical treatise/article that states that exposure to herbicides is a risk factor for renal cell carcinoma.  An addendum opinion is required.




Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the October 2011 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the newly associated internet article pertaining to renal cell carcinoma.  This must be noted in the examination report.

If the original October 2011 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner is asked to address the following:

(a)  Provide an opinion whether it is at last as likely as not (50 percent probability or greater) that the Veteran's bilateral renal cell carcinoma of the kidneys was caused by his exposure to herbicides in Vietnam.  The examiner should discuss the significance, if any, of the medical literature submitted by the Veteran which lists exposure to herbicide as a risk factor for developing renal cell carcinoma.

(b)  Provide an opinion whether it is at last as likely as not (50 percent probability or greater) that the Veteran's bilateral renal cell carcinoma of the kidneys had its onset or was caused by his active service. 

2.  Then readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



